In an action to recover a balance alleged to be due for work, labor and services rendered and for materials furnished, and for other relief, the appeals are (1) from an order denying appellant’s motion to vacate respondent’s notice to examine appellant before trial and directing appellant to appear for such examination, and (2) from an order denying appellant’s motion to modify respondent’s demand for a bill of particulars. Order denying motion to vacate affirmed, without costs. No opinion. Order denying motion to modify modified by striking therefrom everything following the word “is” in the first ordering paragraph and by substituting therefor the words and figure “granted to the extent of striking from said demand item 3 ”’. As so modified, order affirmed, without costs. In our opinion, the particulars demanded under item “ 3 ” will not serve to narrow the issues or limit the proof but will require the disclosure of the details of evidence. Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ., concur. Settle order on notice.